DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites ‘a sensor’ then later ‘one or more sensors’ thus making it unclear if the former recitation is part of the latter recitation or not.
Claim 23 recites the limitation "said one or more contact sensors" in Line 7.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘said at least one contact sensor’.
The term “complete” in claims 23-24 is a relative term which renders the claim indefinite. The term “complete” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what are the bounds or rules concerning what makes something ‘complete’.
Claim 24 recites the limitation "said one or more bioimpedance sensors" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘said one or more sensors’.
The term “full” in claim 25 is a relative term which renders the claim indefinite. The term “full” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what are the bounds or rules concerning what makes something ‘full’.
Claim 29 recites the limitation "said one or more contact sensors" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘said at least one contact sensor’.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Island et al. (US 2004/0176754) in view of Sarrafzadeh et al. (US 2013/0123587).
Regarding claim 23, Island teaches a method for ensuring complete contact of a sensor to a skin surface (Abstract), the method comprising: 
contacting a first surface of an apparatus with said skin surface (Figures 1 and 2A), wherein said apparatus comprises one or more sensors (at least one of ‘multiple contact sensors 26’) and at least one contact sensor (the rest of ‘multiple contact sensors 26’) disposed on said first surface (Figures 1 and 2A), and 
automatically activating a device upon a determination that at least one of said one or more contact sensors is in complete contact with said skin surface. (Paragraph 0048) but is silent on the device specifically being sensors that obtain capacitance signals.
Sarrafzadeh teaches obtaining one or more capacitance signals from said one or more sensors (Paragraphs 0011-0012) 
It would have been obvious to one of ordinary skill in the art to have modified Island with Sarrafzadeh because Island teaches skin treatment devices require contact between the skin and the active area of a device for safety and efficacy reasons (Paragraph 0003 of Island) and Sarrafzadeh requires constant contact between the skin treatment device of Sarrafzadeh and the skin surface (Paragraph 0055 of Sarrafzadeh).
Regarding claim 24, Island teaches wherein said determination that at least one of said one or more sensors is in complete contact with said skin surface comprises determining that said at least one contact sensor is in contact with said skin surface (Paragraph 0042; ‘The plan view of FIG. 2A shows eight contact sensors 26 arranged radially around the perimeter of skin-contacting surface 22. The switches can be hard-wire connected in series, such that the device is not considered to be in contact with skin unless all eight switches are “closed'). Examiner notes to be clear Sarrafzadeh teaches more specifically the use of bioimpedance sensors (Paragraphs 0011-0012). It would have been obvious to one of ordinary skill in the art to have modified Island with Sarrafzadeh because Island teaches skin treatment devices require contact between the skin and the active area of a device for safety and efficacy reasons (Paragraph 0003 of Island) and Sarrafzadeh requires constant contact between the skin treatment device of Sarrafzadeh and the skin surface (Paragraph 0055 of Sarrafzadeh).
Regarding claim 25, Island teaches further comprising adjusting said apparatus for full contact of at least one of said one or more sensors with said skin surface (Paragraph 0023). Examiner notes to be clear Sarrafzadeh teaches more specifically the use of bioimpedance sensors (Paragraphs 0011-0012). It would have been obvious to one of ordinary skill in the art to have modified Island with Sarrafzadeh because Island teaches skin treatment devices require contact between the skin and the active area of a device for safety and efficacy reasons (Paragraph 0003 of Island) and Sarrafzadeh requires constant contact between the skin treatment device of Sarrafzadeh and the skin surface (Paragraph 0055 of Sarrafzadeh).
Regarding claim 29, Island teaches wherein said one or more contact sensors are selected from the group consisting of: one or more pressure sensors, one or more light sensors, one or more temperature sensors, one or more pH sensors, one or more perspiration sensors, one or more ultrasonic sensors, one or more bone growth stimulator sensors, and a combination thereof (Paragraph 0051; at least ‘temperature sensors’).
Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Island et al. (US 2004/0176754) in view of Sarrafzadeh et al. (US 2013/0123587) as applied to claim 23 above and in further view of Sarrafzadeh et al. (US 2013/0121544; hereinafter referred to as SarrafzadehII)
Regarding claim 26, Island in view of Sarrafzadeh is silent on the converting of the capacitance signals into SEM values. SarrafzadehII teaches further comprising converting said one or more capacitance signals to one or more sub-epidermal moisture (SEM) values (Paragraphs 0036-0038). It would have been obvious to one of ordinary skill in the art to have modified Island in view of Sarrafzadeh with SarrafzadehII because it enables mapping of wound image scans to each other for comparison and study, due to the variations in the image capture (Paragraph 0034 of SarrafzadehII).
Regarding claim 27, Island in view of Sarrafzadeh is silent on the SEM values. SarrafzadehII teaches further comprising determining a maximum SEM value and a minimum SEM value from said one or more SEM values (Figure 5, Paragraph 0040; the misalignment/angular orientation on different days would teach the different locations; 72; Figure 7; this is a moisture map with the brightest pixels showing high SEM values and the darker pixels being the lower SEM values). It would have been obvious to one of ordinary skill in the art to have modified Island in view of Sarrafzadeh with SarrafzadehII because it enables mapping of wound image scans to each other for comparison and study, due to the variations in the image capture (Paragraph 0034 of SarrafzadehII).
Allowable Subject Matter
Claim 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791